Decree reversed. In the Superior Court the judge, acting on an appeal purportedly brought under G. L. c. 40A, § 21, annulled the decision of the board of appeals of Taunton which had affirmed the decision of the city’s superintendent of buildings denying to the plaintiffs a permit to replace twenty-two deteriorated poultry shelters with two new structures for 3,000 chickens. The locus is in a district zoned for residences. Apart from other defects in the plaintiffs’ case, the judge on the record had no jurisdiction to act. The defendant board of appeals was established under the city’s building code. There was no showing that the city had provided for a zoning board of appeals under G. L. e. 40A, § 14. Jurisdiction in the Superior Court under § 21 is confined to appeals under the Zoning Enabling Act. Rice V. Board of Appeals of Dennis, 342 Mass. 499, 502.